Citation Nr: 0840249	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  08-06 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
December 1968.  He died in August 2006.  The appellant is the 
veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died in August 2006; a certificate of death 
provides that the immediate cause of death was 
cardiopulmonary arrest.  Significant conditions contributing 
to death, but not resulting in an underlying cause of death, 
were metastatic bladder cancer, and prostate cancer (in 
remission).  

2.  At the time of the veteran's death, service connection 
had been established for PTSD, evaluated as 70 percent 
disabling; recurrent cancer of the genitourinary system, 
status-post prostatectomy, evaluated as 60 percent disabling; 
residuals of cold injury, left foot, with peripheral vascular 
disease, evaluated as 30 percent disabling; residuals of cold 
injury, right foot, with peripheral vascular disease, 
evaluated as 30 percent disabling; residuals of cold injury, 
right hand, evaluated as 20 percent disabling; residuals of 
cold injury, left hand, evaluated as 20 percent disabling; 
peripheral neuropathy, right foot, evaluated as 20 percent 
disabling; peripheral neuropathy, left foot, evaluated as 20 
percent disabling; residuals injury right toes and foot, 
evaluated as 10 percent disabling; shell fragment wound (SFW) 
scar, right leg, evaluated as 10 percent disabling; bursitis 
right shoulder, evaluated as noncompensable; hemorrhoids, 
evaluated as noncompensable; scar above left eye, evaluated 
as noncompensable; and scars SFW right arm and left hand, 
evaluated as noncompensable.  The combined evaluation was 100 
percent, effective November 2000.  

3.  The competent medical evidence does not show that a 
service-connected disability caused or substantially or 
materially contributed to the veteran's death.

4.  The veteran was not evaluated as totally disabled due to 
service-connected disabilities for ten continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his discharge from service in 
December 1968 for a period of not less than five years.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2008).

2.  DIC benefits under 38 U.S.C.A. § 1318 are not warranted.  
38 U.S.C.A. §§ 1318, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.22, 20.1106 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2007 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

In this case, the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
However, such error was harmless given that the claimed 
benefits are being denied, and hence no rating or effective 
date will be assigned.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  

In this case, the VCAA duty to notify has not been satisfied 
with respect to the first and third elements of Hupp notice.  
The Board finds that the notice errors did not affect the 
essential fairness of the adjudication.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The appellant was represented by a service organization 
throughout her appeal.  An October 2008 Informal Hearing 
Presentation makes relevant contentions in support of her 
claims, referring to the veteran's service-connected 
recurrent cancer of the genitourinary system, status-post 
prostatectomy.  This fact demonstrates actual knowledge on 
the appellant's part with respect to the first element.  With 
respect to the third element, the Informal Hearing 
Presentation and contentions received from the appellant in 
July 2007 make it clear that she believes that the veteran's 
death was caused by disabilities he was already service-
connected for at the time of his death.  She has made no such 
allegations with respect to any of his non-service-connected 
conditions.    

As a result, the Hupp notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical records 
and a VA medical opinion.  The appellant has submitted 
private medical records.  Her representative has requested a 
remand for an expert opinion from outside of VA as to whether 
the veteran's prostate cancer was in remission at the time of 
his death.  However, the evidence of record is sufficient for 
the proper adjudication of these claims.  The record contains 
competent medical evidence against the claims, but no 
evidence that "indicates" that there "may" be a nexus 
between the veteran's death and his service or a service-
connected disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Turning to the claim for service connection for the cause of 
the veteran's death, when a veteran dies from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse, children or parents.  38 U.S.C.A. § 1310.  Service 
connection for the cause of the veteran's death may be 
granted when the disability causing such veteran's death was 
incurred or aggravated while in military service, or he died 
during such service.  See 38 U.S.C.A. § 1310(b).  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The contributory cause of death is one that 
contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A 
service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

The veteran died in August 2006; a certificate of death 
provides that the immediate cause of death was 
cardiopulmonary arrest.  Significant conditions contributing 
to death, but not resulting in an underlying cause of death, 
were metastatic bladder cancer, and prostate cancer (in 
remission).  

At the time of the veteran's death, service connection had 
been established for PTSD, evaluated as 70 percent disabling; 
recurrent cancer of the genitourinary system, status-post 
prostatectomy, evaluated as 60 percent disabling; residuals 
of cold injury, left foot, with peripheral vascular disease, 
evaluated as 30 percent disabling; residuals of cold injury, 
right foot, with peripheral vascular disease, evaluated as 30 
percent disabling; residuals of cold injury, right hand, 
evaluated as 20 percent disabling; residuals of cold injury, 
left hand, evaluated as 20 percent disabling; peripheral 
neuropathy, right foot, evaluated as 20 percent disabling; 
peripheral neuropathy, left foot, evaluated as 20 percent 
disabling; residuals injury right toes and foot, evaluated as 
10 percent disabling; shell fragment wound (SFW) scar, right 
leg, evaluated as 10 percent disabling; bursitis right 
shoulder, evaluated as noncompensable; hemorrhoids, evaluated 
as noncompensable; scar above left eye, evaluated as 
noncompensable; and scars SFW right arm and left hand, 
evaluated as noncompensable.  The combined evaluation was 100 
percent, effective November 2000.  

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.  

The Board observes that the veteran's service medical records 
are negative for any complaints, symptoms, findings or 
diagnoses related to his non-service-connected 
cardiopulmonary arrest or metastatic bladder cancer.  

The competent post-service medical evidence includes no 
opinion or other medical evidence linking the veteran's 
cardiopulmonary arrest or his metastatic bladder cancer to 
his service.  These conditions were not shown for decades 
after his separation from service.  The United States Court 
of Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).    

The Board further notes that there is no competent medical 
evidence linking any of the veteran's service-connected 
disabilities to his death.  In this regard, the Board 
recognizes that the certificate of death identifies prostate 
cancer, in remission, as a significant condition contributing 
to death.  However, an April 2007 VA medical opinion relates 
that the veteran's bladder cancer and prostate cancer were 
"totally separate."  The veteran's cardiopulmonary arrest 
was related to his bladder cancer, as his prostate cancer was 
considered to be in remission.  The examiner summarized that 
the veteran's bladder cancer was not due to his service-
connected prostate cancer.  His service-connected prostate 
cancer did not contribute to his death as it was in remission 
at the time of his death.  

The Board finds that this opinion is highly probative 
evidence against the appellant's claim.  It was based on a 
review of the entire medical record and the examiner's 
expertise.  It is supported by reference to the certificate 
of death.  

The Board also recognizes the contentions by the appellant 
that her husband's service-connected prostate cancer caused 
his cardiopulmonary arrest.  In the informal hearing 
presentation, she argues through her representative that the 
veteran's prostate cancer might not have been in remission 
and could have caused has death.  She concedes it was listed 
as in remission on his certificate of death but points out 
that no autopsy was conducted and it was not listed as in 
remission on the VA rating sheet.  

As a layperson, the appellant is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or whether a condition is in remission.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, her assertions cannot 
constitute competent medical evidence that the veteran's 
death was related to a service-connected condition.  

Moreover, the competent medical evidence refutes her 
contentions.  As noted, the April 2007 VA medical opinion 
provides that the veteran's prostate cancer did not result in 
has death.  Private medical records dated in 2005 reflect a 
history of radical retropubic prostatectomy for prostate 
cancer in 1996 with subsequent external beam radiotherapy, 
followed by a negative PSA.  They are negative for current 
prostate cancer.  VA outpatient treatment records dated in 
2006 refer to a history of prostate cancer (italics added), 
indicating that it was currently in remission.  

In sum, the competent medical evidence demonstrates that the 
veteran's death was not related to service or a service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

If, as in the present case, the veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to DIC benefits under 38 U.S.C.A. § 1318 
if, at the time of the veteran's death, the veteran had a 
service-connected disability rated totally disabling 
continuously for a period of 10 or more years immediately 
preceding his death or had a service-connected disability 
rated totally disabling for five years or more following his 
separation from active military service.  38 U.S.C.A. § 1318.

In this case, the record reflects that the veteran did not 
satisfy either statutory criteria for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  The veteran's combined 
100 percent disability evaluation was effective from November 
2000, less than ten years prior to his death.  He did not 
have a service-connected disability rated totally disabling 
for five years or more following his separation from active 
military service.  

Because the appellant does not meet the basic criteria under 
the law for eligibility for DIC benefits under 38 U.S.C.A. § 
1318, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal for DIC benefits under 38 U.S.C.A. § 1318 is 
denied as a matter of law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits under 38 U.S.C.A. § 1318 are denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


